 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CYNTHIA L. JOURDAN,                               No. 2:19-cv-00053 JAM AC (PS)
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    SETERUS, INC.,
15                       Defendant.
16

17          Plaintiff is proceeding in this action pro se. The action was accordingly referred to the

18   undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21). This case was

19   removed from state court on January 8, 2019. ECF No. 1. On January 15, 2019, defendant filed a

20   motion for a more definite statement. ECF No. 6. Plaintiff did not timely respond. On February

21   8, 2019, the undersigned re-scheduled the hearing on defendant’s motion to give plaintiff a

22   chance to respond. ECF No. 8. Plaintiff was cautioned that failure to respond would lead to a

23   recommendation that the action be dismissed for failure to prosecute. Id. at 2. Plaintiff has not

24   responded to the court’s orders, nor taken any action to prosecute this case.

25          Because the undersigned recommends dismissal of this case for failure to prosecute, it is

26   HEREBY ORDERED that defendant’s motion (ECF No. 6) is vacated without prejudice as

27   MOOT.

28   ////
                                                       1
 1          Further, IT IS HEREBY RECOMMENDED that this action be dismissed, without
 2   prejudice, for lack of prosecution and for failure to comply with the court’s order. See Fed. R.
 3   Civ. P. 41(b); Local Rule 110.
 4          These findings and recommendations are submitted to the United States District Judge
 5   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one (21)
 6   days after being served with these findings and recommendations, any party may file written
 7   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 8   Findings and Recommendations.” Local Rule 304(d). Failure to file objections within the
 9   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
10   F.2d 1153 (9th Cir. 1991).
11   DATED: February 14, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
